Case: 1:20-cv-06006 Document #: 1-14 Filed: 10/08/20 Page 1 of 1 PagelD #:97

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT =.= YS
LAKE COUNTY, ILLINOIS i \ iL iE \)

DARRUINA SRNL

VS.

 

, eZ ‘ ; 1 1
Case No. Off Ly iqy 20

.
8:

aT AMMO S20

ORDER f boise
“| * , rn. Lf >
TI i" c Cte. é e «gy y Ove Ae Ape pad yy . 5
Rag jp“ ,
z ( awe A ok Apindt ai ul i i}
2 betta, puns Odds CA tie, Cored tl /

Ddartied, 04, AO ae
tT | the 2EBYV ORD=REI

ah 1¢ a
. oT Sue y Coke
\ if bony OV th Yuet O BULB ae" oe

Lt. ye Peat 1:

- om {i Dpld Ata C = SO
ry if od (- 36,4 4%
yc Ber on L 7 é & /
ee Q ‘, ‘ } 4 an So. Ke A

4 } sree AL Ox utah Ad Ag
\ eG

   

4

 

f aL A Colpo we Deon,

ons ay Ae a " UMN c diluné STE
Lede lt LAr yok ot

© eral
a eo oy MM bot BA Cd Ai Pe ad TORK (Cre eat, Us we hue!
Csiro Drip re omy Thaceal ay C IY WL
At
A PP \OBRt bhiy CH pn by
i

ENTER: 4
, ao Lf?

aon UDGE” ‘ *
Sus dl 5 a Gk weal

K / AN “pee Rogte ud” OK Syn .

  

 

  

Babel

x if |
Dated this_/ .)" day of

ans
el
si
vv
fh
a
nN
Oo
Ln}
came
en
c
fot

 

 

 

Prepared by: <-> Ss OK 7 by
Attorney's Name: be AS i ne x

aes ol oe Me. aad: HOW
Address: wot ¢ a, PRI ST ‘ ‘

Ls a A MSc aa Yi ‘Gabi

ke eg

ou iofe /
Sites eee

171-94 (Rev. 10/11)

City: MON ye VE ns Stat
a : ff PUTA.

 

 

 

 

 

 
